Case 1:19-cv-00529-MN Document 37-2 Filed 03/06/20 Page 1 of 28 PageID #: 598




                  EXHIBIT A
    Case 1:19-cv-00529-MN Document 37-2 Filed 03/06/20 Page 2 of 28 PageID #: 599
                                                                              1


13:12:40            IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF DELAWARE


             MIXING & MASS TRANSFER         )
             TECHNOLOGIES, LLC,             )
                                            )
                           Plaintiff,       )
                                            ) C.A. No. 19-529-MN
             v.                              )
                                             )
             SPX CORPORATION, et al.         )
                                              )
                            Defendant.        )


                             Friday, January 17, 2020
                             10:00 a.m.
                             Oral Argument


                             844 King Street
                             Wilmington, Delaware


             BEFORE:    THE HONORABLE MARYELLEN NOREIKA
                        United States District Court Judge




             APPEARANCES:


                           STEVENS & LEE
                           BY: STACEY A. SCRIVANI, ESQ.
                           BY: JEFFREY D. BUKOWSKI, ESQ.

                           -and-

                           KENT FRANCHISE LAW
                           BY: JOHN W. GOLDSCHMIDT, ESQ.

                                      Counsel for the Plaintiff
    Case 1:19-cv-00529-MN Document 37-2 Filed 03/06/20 Page 3 of 28 PageID #: 600
                                                                              2


        1
             APPEARANCES CONTINUED:
        2

        3

        4
                           SHAW KELLER LLP
        5                  BY: JOHN W. SHAW, ESQ.

        6                  -and-

        7                  BAKERHOSTELTER
                           BY: KENNETH SHEEHAN, ESQ.
        8                  BY: WILLILAM T. DeVINNEY, ESQ.

        9                              Counsel for the Defendants

       10

       11                   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _

09:46:5412


09:46:5413                 THE COURT:       Good morning.    Please be seated.

09:59:2514   Okay.   Let's start with some introductions.

09:59:2915                 MS. SCRIVANI:     Good morning, Your Honor.       On

09:59:3116   behalf of the plaintiffs, Mixing and Mass Transfer

09:59:3617   Technologies, Stacey Scrivani from the law firm of Stevens &

09:59:3818   Lee.    And I have with me my colleague, Jeffrey Bukowski who

09:59:4219   will be arguing today and John Goldschmidt from the Kent

09:59:4620   Franchise law firm.

09:59:4721                 THE COURT:    Welcome to you.

09:59:4922                 MR. SHAW:    Good morning, Your Honor.       John Shaw

09:59:5323   for defendant SPX.     Joining me from BakerHostelter is Ken

09:59:5724   Sheehan, Bill DeVinney and from SPX, Kevin Clement.

10:00:0325                 THE COURT:    Good morning to all of you as well.
    Case 1:19-cv-00529-MN Document 37-2 Filed 03/06/20 Page 4 of 28 PageID #: 601
                                                                              3


10:00:04   1                I have reviewed all of the papers.        But I wanted

10:00:10   2   to get you in here to see if there was anything else that

10:00:15   3   you wanted me to focus on or to give you a chance to argue

10:00:20   4   your case.

10:00:22   5                MR. SHEEHAN:    Thank you, Your Honor.      Should I

10:00:26   6   proceed?

10:00:26   7                THE COURT:   Yes, please.

10:00:27   8                MR. SHEEHAN:    We do have the PowerPoint

10:00:30   9   presentation and a copy was provided.

10:00:3510                  THE COURT:   Thank you.

10:00:3511                  MR. SHEEHAN:    So Your Honor, this is a motion to

10:00:4212     dismiss.   The motion to dismiss is basically a Rule 12(b)(6)

10:00:4713     based --

10:00:4814                  THE COURT:   Yes, I have read all the papers.

10:00:5015     You don't have to give me that background, I got it.          I read

10:00:5316     the complaint and the different counts and the release.

10:00:5617                  MR. SHEEHAN:    This is the language of the -- the

10:00:5918     operative portion of the agreement which contains the

10:01:0219     general waiver of release language.       I did excerpt that in

10:01:0720     the PowerPoint presentation, but the place to start is the

10:01:1221     law, we pointed in our brief and the cases, and I believe

10:01:1722     all of the cases irrespective of which side cited the cases,

10:01:2123     if you read the cases they all stand for the proposition

10:01:2424     that under Pennsylvania law, which is the operative law

10:01:2925     governing this agreement, the effect of the release is
    Case 1:19-cv-00529-MN Document 37-2 Filed 03/06/20 Page 5 of 28 PageID #: 602
                                                                              4


10:01:33   1   determined by the plain language of the agreement.         As the

10:01:37   2   Supreme Court of Pennsylvania pointed out, the intent of the

10:01:41   3   parties is not relevant to that, otherwise it would be

10:01:45   4   rewritten, it can be set aside one of the parties had

10:01:49   5   changed their mind.    So we do have to focus on the plain

10:01:53   6   language of the agreement and what I have excerpted out in

10:01:56   7   this slide is the operative language relevant to this

10:02:00   8   particular case.

10:02:00   9               As we see, MMT and McWhirter hereby forever

10:02:0710     knowingly, voluntarily and reputably release, remise,

10:02:1211     discharge and acquit SPX together with any subsidiaries

10:02:1512     successor in interest from without any limitation any and

10:02:1813     all claims whether accrued or unaccrued, known or unknown,

10:02:2214     suspected or unsuspected.     And then importantly,

10:02:2515     specifically--

10:02:2616                 THE COURT:    But what you left out was that

10:02:3017     plaintiff, the parties, MMT, has or could have asserted or

10:02:3918     could assert as of the effective date of this agreement.

10:02:4219     And the patent claims, I understand your position, the

10:02:4520     patent you're accused of infringing and the patent they want

10:02:4821     declaratory judgment on, those patents were known, and the

10:02:5222     product that's being accused of infringement was known, so I

10:02:5523     understand how you would fit within that plain language.

10:02:5824     But if you're telling me that this is a case on the plain

10:03:0125     language, you need to explain to me how the other counts
    Case 1:19-cv-00529-MN Document 37-2 Filed 03/06/20 Page 6 of 28 PageID #: 603
                                                                              5


10:03:05   1   fall within there.

10:03:07   2               MR. SHEEHAN:     Yes.   And the other counts fall

10:03:09   3   within the language at the end of this slide, the bottom, I

10:03:13   4   would say probably the clearest would be the section D, the

10:03:16   5   very end, it says any claims concerning the SPX party's

10:03:21   6   future activities with respect to technology of which the

10:03:24   7   MMT parties knew.    The A245 impeller was clearly technology

10:03:30   8   that the MMT parties knew about at the time of the agreement

10:03:34   9   because it's identified specifically in the agreement.          And

10:03:3710     that's --

10:03:3811                 THE COURT:    But isn't it their position, again,

10:03:4112     you know, the contract is ambiguous or if there is a

10:03:4713     reasonable interpretation that plaintiffs can give, then I

10:03:5014     can't on the motion to dismiss decide it.        And my question

10:03:5315     is, is D standalone or is it still part of the, that could

10:03:5916     have -- was asserted, could have asserted or could assert as

10:04:0417     of the effective date?

10:04:0718                 MR. SHEEHAN:     This is similar to the argument

10:04:0919     that was made in the Augustine case that we cite that was

10:04:1420     the Federal Circuit, they made the identical argument that

10:04:1921     there was language --

10:04:2022                 THE COURT:    The language was different in that

10:04:2123     case, and they could have asserted as of the effective date.

10:04:2624                 MR. SHEEHAN:     In the Augustine case there is a

10:04:2825     section that does point out that the argument was made that
    Case 1:19-cv-00529-MN Document 37-2 Filed 03/06/20 Page 7 of 28 PageID #: 604
                                                                              6


10:04:31   1   there is language that could have been made as of the

10:04:35   2   effective date of the agreement.      There is language to that

10:04:39   3   effect in that case.    And what the Federal Circuit found is

10:04:44   4   notwithstanding that language, you have to look at what the

10:04:47   5   clear language of the agreement provides and if the clear

10:04:49   6   language of the agreement provided a release of future

10:04:52   7   claims, there is a release of future claims.        And here that

10:04:55   8   provision does stand alone.     Clearly if you read that

10:04:59   9   provision it says any claims concerning the SPX party's

10:05:0410     future activities.    So it's not future claims, it's not

10:05:0811     claims that they may make in the future based upon past

10:05:1112     activities that occurred prior to the settlement agreement,

10:05:1313     that provision is very clear, it says claims concerning the

10:05:1714     SPX's party's future activities.      Future activities can only

10:05:2215     occur after the settlement agreement is signed.         So there is

10:05:2416     a release of claims relating to activities that occurred

10:05:2817     after the agreement had been signed.

10:05:3118                 THE COURT:    But it's only those that they knew

10:05:3319     or could have known from provided information or publicly

10:05:3620     available information; right?

10:05:3821                 MR. SHEEHAN:     No, that provision --

10:05:4022                 THE COURT:    I'm just reading what you have here

10:05:4223     on the chart in front of me.     Isn't that D?     The MMT parties

10:05:4724     knew, you have D...    It says knew or could have known from

10:05:5225     provided information or publicly available information.
    Case 1:19-cv-00529-MN Document 37-2 Filed 03/06/20 Page 8 of 28 PageID #: 605
                                                                              7


10:05:55   1                MR. SHEEHAN:    Yes, and they knew the A245

10:05:58   2   patent, the 8 --

10:05:59   3                THE COURT:   I already told you, I get it.        I

10:06:01   4   understand the patent.    You don't have to argue the patent

10:06:04   5   issue.   They have to explain the patent issue to me.         You

10:06:07   6   need to explain to me the Lanham Act issue where they say,

10:06:12   7   you know, you are out there making statements that

10:06:16   8   apparently, though, they don't give me any date, apparently

10:06:19   9   after this fact, that were untrue.      And so false advertising

10:06:2510     about your product, false statements about their product.

10:06:2811     So what is it that -- how is it that that falls clearly

10:06:3412     within the language that -- I'm not saying that they're

10:06:3713     going to win, but how does it fall clearly within that you

10:06:4114     get a win on a motion to dismiss?

10:06:4415                  MR. SHEEHAN:    Let me jump ahead to Count 2.

10:06:4716     There are two parts of the Lanham Act claims.        I don't think

10:06:5017     you're really focusing on the first part because that

10:06:5318     relates to past activities, but just for completeness let me

10:06:5719     address it and that relates to statements made to the Patent

10:07:0020     Office regarding the '711, '844, that patent existed.

10:07:0321                  THE COURT:   I know the statements had been made.

10:07:0422     I got it, that's parts of Count 5.

10:07:0623                  MR. SHEEHAN:    So the second part, though, is the

10:07:1024     statements that relate -- it's purely that language patented

10:07:1425     technology that shows up on our website on the page relating
    Case 1:19-cv-00529-MN Document 37-2 Filed 03/06/20 Page 9 of 28 PageID #: 606
                                                                              8


10:07:17   1   to the A245.

10:07:19   2                  THE COURT:   But the patent technology, I think

10:07:21   3   it also says something like --

10:07:36   4                  MR. SHEEHAN:    I believe that is the sum and

10:07:37   5   substance of it.

10:07:39   6                  THE COURT:   That is the basis, but it says, I am

10:07:41   7   looking at in Count 2, paragraph 75, defendants have

10:07:45   8   asserted among other things that defendants rather than M2T

10:07:49   9   are authorized to make, use, market and sell patented

10:07:5410     surface aeration impeller that otherwise infringes the

10:07:5911     patent.

10:07:5912                    MR. SHEEHAN:    And what the plaintiffs --

10:08:0013                    THE COURT:   I wasn't sure if that's suggesting

10:08:0214     that you're saying something about their product.

10:08:0415                    MR. SHEEHAN:    No.   What they are suggesting in

10:08:0716     their complaint is that because we say patented technology,

10:08:1117     the public will jump to the conclusion that because our

10:08:1518     product looks like what's in their patent that that must be

10:08:1819     the patent that it relates to and, therefore, we must be

10:08:2120     using their technology.       It must be theirs.   So there is a

10:08:2521     lot of assumptions that they make.       But it's purely the

10:08:2922     language "patented technology" is what they're focusing on

10:08:3123     and the fact that it says patented technology.

10:08:3424                    So I think those claims should be dismissed for

10:08:3725     several reasons.    One, I do believe they fall within the
    Case 1:19-cv-00529-MN Document 37-2 Filed 03/06/20 Page 10 of 28 PageID #: 607
                                                                              9


10:08:41   1   clear language of the agreement, particularly that Section

10:08:43   2   D, which is future activities relating to the A245 product,

10:08:48   3   that is the technology which is the A245 technology.          Also

10:08:54   4   --

10:08:54   5                 THE COURT:    Was the A245 referred to as patented

10:08:57   6   technology back at the time the agreement was filed, or

10:09:01   7   signed?

10:09:02   8                 MR. SHEEHAN:    Your Honor, I don't know.      I don't

10:09:04   9   know whether the -- there was a split in the company, they

10:09:1010     divided out into two different companies.        I don't know what

10:09:1211     was on the web page back at that time.        It may have been, it

10:09:1612     may not have been.    I don't know.     But the statement now,

10:09:2013     one thing I will also point out there is nothing false about

10:09:2314     that statement.   Taking the complaint on its face and of

10:09:3115     course assuming that everything in there is correct, they're

10:09:3416     asserting that the A245 product is infringing on their

10:09:3817     patent.   It's covered by their patent.       So this is patented

10:09:4118     technology.   It's patented technology that we have an

10:09:4419     authorization to use.      We have a release, a waiver and

10:09:4820     release of past, present and future claims regarding that

10:09:5321     infringement by that product of their patents.         So we have

10:09:5922     an authorization to use that patent.       It is patented

10:10:0223     technology.   Their patent.    So there is nothing false about

10:10:0624     the statement patented technology.       But beyond that, as I

10:10:0925     said --
    Case 1:19-cv-00529-MN Document 37-2 Filed 03/06/20 Page 11 of 28 PageID #: 608
                                                                              10


10:10:09   1                 THE COURT:   Well, presumably you dispute the

10:10:12   2   fact that their patent covers it or don't you?

10:10:16   3                 MR. SHEEHAN:   At this point we're asserting we

10:10:20   4   have a release with respect to that patent and that

10:10:22   5   technology.   And at that point, you know, we look at the

10:10:26   6   complaint, taking the statements in the complaint as true

10:10:31   7   for purposes of this motion, they're asserting that the

10:10:36   8   patent covers their -- that patent covers the A245 product.

10:10:41   9                 THE COURT:   Okay.

10:10:4210                   MR. SHEEHAN:   But again, I would point to that

10:10:4511     Section D, irrespective of the language.        And again, looking

10:10:4712     at the Augustine case, Federal Circuit does address that

10:10:5113     identical argument that the --

10:10:5314                   THE COURT:   But the Federal Circuit was looking

10:10:5515     at it in connection with patent claims, then patent issues,

10:10:5916     infringement issues that had already been made, and whether

10:11:0317     new acts of infringement were different; right?         They

10:11:0718     weren't talking about a Lanham Act claim where potentially

10:11:1319     things change in what you were saying from the time of the

10:11:1620     agreement to now.

10:11:1921                   MR. SHEEHAN:   That is one of the -- the primary

10:11:2222     argument or the primary issue that was being addressed in

10:11:2623     that case, yes.

10:11:2724                   THE COURT:   Okay.

10:11:3025                   MR. SHEEHAN:   I don't want to say there wasn't a
    Case 1:19-cv-00529-MN Document 37-2 Filed 03/06/20 Page 12 of 28 PageID #: 609
                                                                              11


10:11:32   1   Lanham Act because I think there may have been, but not -- I

10:11:36   2   don't think it's relevant to that issue.        But again, the

10:11:42   3   court in that case did look at that language, specifically

10:11:46   4   that language, you know, that there is -- you know, that the

10:11:51   5   release was specific to claims that existed prior to the

10:11:57   6   settlement agreement, and the Federal Circuit found that

10:12:00   7   doesn't trump the clear language of the agreement and when

10:12:03   8   you're having clear release of future claims.

10:12:06   9                And again, there is two statements that we're

10:12:1010     focusing on here.    One is any current or future claims

10:12:1811     concerning the A245 impellers, but even clearer than that

10:12:2212     one is Section D which is any claims concerning the SPX

10:12:2713     party's future activities.     So clearly the future activities

10:12:3014     relating to technology that they knew about.         And they knew

10:12:3315     about the A245 impeller.

10:12:3916                  THE COURT:    But it can't possibly be that you're

10:12:4217     saying that language, they knew about the A245 impeller so

10:12:4518     you could say whatever you wanted, you could come in and

10:12:4919     just make up the biggest fat lie and tell customers and

10:12:5320     compete with them, but because they released the A245

10:12:5721     impeller.   I mean, there are limits to that; right?

10:13:0022                  MR. SHEEHAN:    I won't speculate as to what the

10:13:0323     limits would be.    Certainly we can't commit antitrust

10:13:0624     violations because there are cases that specifically say you

10:13:0925     can't release future claims with respect to antitrust
    Case 1:19-cv-00529-MN Document 37-2 Filed 03/06/20 Page 13 of 28 PageID #: 610
                                                                              12


10:13:12   1   violations.   This is not an antitrust violation.        There have

10:13:16   2   been no cases cited nor am I aware of any that say you can't

10:13:20   3   release future claims of unfair competition and Lanham

10:13:23   4   claims.    So this particular party has released any claims

10:13:28   5   regarding that technology.

10:13:29   6                 THE COURT:   Again, though, I still think that

10:13:30   7   the problem I'm having is you need it to be so clear in the

10:13:36   8   agreement, and yet the portion of the agreement that you're

10:13:40   9   showing me has all kinds of ellipses in it that take out the

10:13:4610     parts and portions that they're going to rely on including

10:13:4811     the parts of things that could have been brought at the time

10:13:5212     and that they knew or could have known language at the end

10:13:5913     of part D.    So to me, I'm not sure I'm following how the

10:14:0514     language is that clear that you can prevail on a motion to

10:14:0915     dismiss.   I'm not saying you can't prevail and you won't

10:14:1316     likely prevail later down the road, but, you know, motion to

10:14:1817     dismiss is a pretty early stage.

10:14:2218                   MR. SHEEHAN:   I understand.     And I would assert,

10:14:2419     though, that the opposite is true, that we have a very broad

10:14:2820     release.   We look at the cases that talk about this, such as

10:14:3121     the Augustine case and some of the other cases, we have

10:14:3622     broad release language, and when you have broad release

10:14:4123     language and the broad release language is language that,

10:14:4324     you know, whether accrued, unaccrued, known or unknown,

10:14:4925     suspected or unsuspected, and the court has found -- if we
    Case 1:19-cv-00529-MN Document 37-2 Filed 03/06/20 Page 14 of 28 PageID #: 611
                                                                              13


10:14:55   1   look at the second bullet point here under Pennsylvania law,

10:14:58   2   the language known and unknown claims amounts to the same

10:15:01   3   thing as ever had, now have or which they hereafter can,

10:15:06   4   shall or may have.    This is right out of the Three Rivers

10:15:10   5   case, the Third Circuit case.       We have got broad release

10:15:14   6   language here.   And when we have got broad release language

10:15:17   7   the cases say that it's --

10:15:19   8                THE COURT:    Yes, but the language that comes

10:15:20   9   after the known or unknown, unsuspected or suspected, still

10:15:2810     it says that the MMT parties have asserted, could have

10:15:3411     asserted or could assert as of the effective date.          It

10:15:3812     doesn't stop with known or unknown claims.        It says those

10:15:4213     claims that could have been asserted as of the effective

10:15:4514     date.

10:15:4715                  MR. SHEEHAN:    Yes.    And what I would say is the

10:15:4916     provision at the end in Section D says any claims concerning

10:15:5317     SPX party's future activities.      And is there an

10:15:5718     inconsistency there?    Well, the clear language of Section D

10:16:0019     says it's releasing claims relating to future activities.

10:16:0320                  THE COURT:    I mean, I can think of ways that

10:16:0521     that applies, right, if you continue to do things in the

10:16:0822     future that have been released, you know, that could include

10:16:1323     future activities.    I'm just saying I don't know that the

10:16:1624     language is as clear as you are saying it is.

10:16:2225                  MR. SHEEHAN:    Again, Your Honor, I don't want to
    Case 1:19-cv-00529-MN Document 37-2 Filed 03/06/20 Page 15 of 28 PageID #: 612
                                                                              14


10:16:27   1   repeat the same --

10:16:28   2                 THE COURT:   Right, I know.     But part of the

10:16:30   3   problem I'm having is every time you cite me a case or you

10:16:33   4   cite something, you're leaving out portions of it.          And you

10:16:36   5   need to address the portions that I am concerned about

10:16:40   6   because I am trying to understand if the agreement really is

10:16:44   7   that clear.

10:16:47   8                 MR. SHEEHAN:   And again, what I would point back

10:16:49   9   to is the Augustine case.     The Augustine case again

10:16:5410     addresses this specific issue of language just like that on

10:16:5911     language that talks about or could assert as of the

10:17:0212     effective date and the Federal Circuit in that case said

10:17:0513     well, yeah, we see it says that, but you know, if you look

10:17:0814     at the language of the agreement and in the language of the

10:17:1115     agreement it's clear that we're releasing -- that there is a

10:17:1416     release of future claims here.      And we believe that the --

10:17:1717     you know, the releases of future claims, again, the

10:17:2018     provision that says they're releasing future claims relating

10:17:2319     to the A245 impellers.     That's very clear.     They're

10:17:2720     releasing claims relating to the A245 impellers.         They're

10:17:3121     releasing claims relating to future activities.         I believe

10:17:3422     that language, our position is that that language is clear.

10:17:3723     This is a release.    This was intended to be a very broad

10:17:4024     release that the case law says you're allowed to do that.

10:17:4425     You're allowed to release things beyond what was in the
    Case 1:19-cv-00529-MN Document 37-2 Filed 03/06/20 Page 16 of 28 PageID #: 613
                                                                              15


10:17:47   1   prior case as long as your intent was clear that you are

10:17:50   2   releasing everything.

10:17:51   3                And I would say also that the law is also clear

10:17:53   4   that if you are intending to carve something out, when you

10:17:57   5   got broad release language, this is that broad release

10:18:00   6   language of known, you know, known, accrued, unaccrued, when

10:18:04   7   you got broad release language like that, it's the

10:18:07   8   obligation of the party who is trying to carve something out

10:18:10   9   of that to make it manifest, that intent to carve something

10:18:1310     out.

10:18:1411                  THE COURT:    Let me ask you a question, Augustine

10:18:1512     that you're relying so heavily on, was that in the motion to

10:18:1913     dismiss or was that a summary judgment?

10:18:2114                  MR. SHEEHAN:    That was a summary judgment, but

10:18:2315     it also said it was an issue of first impression.          This

10:18:2716     issue of whether you can release first patent claims was an

10:18:3017     issue of first impression, it expressly says this is an

10:18:3318     issue of first impression, I think that was probably why it

10:18:3619     was summary judgment as opposed to motion to dismiss.

10:18:3820                  THE COURT:    But still that's the case you're

10:18:4021     relying on most heavily and it didn't support me granting a

10:18:4422     motion to dismiss, it was dealt with on summary judgment.

10:18:4823                  MR. SHEEHAN:    No, I believe the other cases we

10:18:4924     cite do support motion to dismiss based on a settlement

10:18:5225     agreement.   You can move under 12(b)(6) when you have got a
    Case 1:19-cv-00529-MN Document 37-2 Filed 03/06/20 Page 17 of 28 PageID #: 614
                                                                              16


10:18:56   1   settlement agreement that covers the claims at issue, and

10:18:59   2   here we have a settlement agreement that covers the claims

10:19:01   3   at issue.

10:19:02   4                 THE COURT:   Okay.

10:19:04   5                 MR. SHEEHAN:    Thank you, Your Honor.

10:19:05   6                 THE COURT:   Thank you.

10:19:17   7                 MR. BUKOWSKI:   May it please the Court, Your

10:19:21   8   Honor.   My name is Jeff Bukowski on behalf of the plaintiff.

10:19:25   9                 THE COURT:   How is it that you can read these

10:19:2710     patent claims given that release?

10:19:2911                   MR. BUKOWSKI:   Your Honor, the Court correctly

10:19:3312     pointed out the missing language in the slide that is in the

10:19:3913     release provision.

10:19:4114                   THE COURT:   But the patent was known, the

10:19:4315     product was known, and now you say, oh, now we want to

10:19:4616     assert infringement of that patent that was known at the

10:19:5217     time it existed, and that the product -- against a product

10:19:5618     that was known at the time, how does that not fall within

10:19:5919     the clear language of a claim that could have been asserted?

10:20:0420                   MR. BUKOWSKI:   There is no evidence that the

10:20:0521     product, the accused infringing product was known at the

10:20:0822     time.    We know there was an A245.

10:20:1023                   THE COURT:   You know the product was known, it

10:20:1224     is mentioned.   It's not like you said hey, we don't know

10:20:1625     they were coming out with an A245 impeller.        It's specified
    Case 1:19-cv-00529-MN Document 37-2 Filed 03/06/20 Page 18 of 28 PageID #: 615
                                                                              17


10:20:20   1   in the product.   And it says as described in an attachment

10:20:24   2   A.

10:20:24   3                MR. BUKOWSKI:    There is nothing in attachment A

10:20:24   4   on the A245, it's not mentioned, it's not described, and

10:20:24   5   that's a fatal flaw that it is not described.         I do not know

10:20:38   6   and I do not want to represent to the Court that the A245

10:20:41   7   then was different than the A245 now.       I don't know that.

10:20:46   8   But I know that it's not described in attachment A of the

10:20:53   9   settlement agreement, and therefore, defendants cannot rely

10:20:5610     on that provision because subsection C fails if it's not

10:21:0211     described.

10:21:0412                  THE COURT:    Yes, I don't know that I agree with

10:21:0613     that.   It says you're releasing all claims about the A245

10:21:1014     patent, and -- I'm sorry, the A245 impeller, and now you're

10:21:1615     asserting infringement for a patent that existed as of the

10:21:1916     time.   I'm just not sure I understand what your argument is

10:21:2317     as to how that doesn't fall within the plain language.

10:21:2718                  MR. BUKOWSKI:    And the answer to that is, Your

10:21:2819     Honor, the key language is as of the effective date of this

10:21:3120     agreement.   So even assuming for purposes of this argument

10:21:3621     that the A245 was being sold in its identical configuration

10:21:4322     to today, only patent infringement claims for those sales

10:21:5123     would be released, and any --

10:21:5324                  THE COURT:    Well, that's the Augustine case.

10:21:5525     You're not going to win that one.       That one the Federal
    Case 1:19-cv-00529-MN Document 37-2 Filed 03/06/20 Page 19 of 28 PageID #: 616
                                                                              18


10:21:58   1   Circuit has dealt with.

10:21:59   2                MR. BUKOWSKI:    Well, Augustine is

10:22:00   3   distinguishable.    And it only came up in defendant's reply

10:22:08   4   brief, so I want to take this opportunity to raise --

10:22:11   5   identify two cases that do distinguish Augustine which are

10:22:24   6   Diversified Dynamics Corp. v. Wagner Spray Tech Corp., which

10:22:29   7   is 106 Federal Appendix 29, a Federal Circuit 2004 case.

10:22:41   8   And Cook, Inc. v. Endologics, Inc., which is 2012 Westlaw

10:22:48   9   2682749, which is a Southern District of Indiana case,

10:22:5710     July 6th, 2012.    And both those cases distinguish Augustine,

10:23:0311     and significantly the Diversified --

10:23:0612                  THE COURT:    On what basis?     Tell me what basis

10:23:0913     they distinguish it on.

10:23:1214                  MR. BUKOWSKI:    The language of the release is

10:23:1415     different and more broad in Augustine than it was, and the

10:23:1816     cases -- in those cases the release language is much closer

10:23:2417     to the language in the current case, the release language in

10:23:3018     our case.   And the significant fact that the court relied on

10:23:3619     in Augustine was the fact that the prior lawsuit involved

10:23:4420     the very patent infringing product that was involved in the

10:23:4921     second lawsuit, and the releasing party in that lawsuit was

10:23:5622     aware of that infringing technology and, therefore -- and

10:24:0323     that was a significant factor in Augustine, and the court

10:24:0724     makes that very well-known.

10:24:0925                  Secondly, none of the cases cited by defendants
    Case 1:19-cv-00529-MN Document 37-2 Filed 03/06/20 Page 20 of 28 PageID #: 617
                                                                              19


10:24:14   1   included in the settlement agreement a no cross-licensing

10:24:19   2   provision.   And SPX's interpretation of this settlement

10:24:25   3   agreement writes that right out of the settlement agreement.

10:24:28   4   It has no meaning if their interpretation of the release

10:24:32   5   precludes claims, patent infringement claims that infringe

10:24:37   6   on the '959 patent that accrued after the effective date of

10:24:42   7   the settlement.

10:24:46   8                THE COURT:    All right.    Tell me about the '844

10:24:49   9   patent, why you think you can raise claims about that and

10:24:5410     things that happened in the prosecution of that patent back

10:24:5711     in 2000, whatever, well before the settlement agreement was

10:25:0112     signed.

10:25:0213                  MR. BUKOWSKI:    We concede that that claim should

10:25:0514     not move forward unless, and all I will say unless

10:25:1115     defendants attempt to use the '844 patent in the defense of

10:25:1716     the claim, and then we would have the right under the

10:25:2017     settlement agreement to raise the invalidity of that patent.

10:25:2818                  THE COURT:    And then why then if that claim you

10:25:3119     concede shouldn't go forward, why should your false, your

10:25:3720     Lanham Act claims or unfair competition claims that are

10:25:4021     based on them saying that their technology is patented,

10:25:4322     which you're now allowing that they have a patent that

10:25:4623     you're not challenging, why do those claims get to go

10:25:5024     forward?

10:25:5125                  MR. BUKOWSKI:    They're claiming that it's our
    Case 1:19-cv-00529-MN Document 37-2 Filed 03/06/20 Page 21 of 28 PageID #: 618
                                                                              20


10:25:53   1   patent and it's misleading that the A245 is patented.          If

10:26:00   2   it's patented, they're referring to our patent, the '959

10:26:04   3   patent.   At least that's what we believe a reasonable

10:26:07   4   interpretation of that language is.       And it has come to

10:26:13   5   light since the filing of the complaint that there are other

10:26:16   6   statements regarding the A245 that are not in evidence or

10:26:20   7   before the Court that we will be able to show about their

10:26:25   8   SPX's rights, alleged rights to sell that A245 patent and

10:26:32   9   how they obtained those rights.

10:26:3410                  Significantly -- and the Court put its finger on

10:26:4111     the issue, on Section 4.1(d) by its very language raises

10:26:5112     fact questions as to what the M2T parties knew or could have

10:26:5613     known from provided information or publicly available

10:26:5814     information, but more importantly and I think the Court

10:27:0115     pointed that out, all of sections 4.1(a), (b), (c) and (d)

10:27:0716     relate back to that key language which is asserted, could

10:27:1317     have asserted or could assert as of the effective date of

10:27:1718     this agreement which is omitted from the PowerPoint

10:27:2119     presentation.   And that's the key language.

10:27:2320                  The sentence goes on to say, this includes by

10:27:2821     reference, so it's clearly a reference back in all of

10:27:3322     4.1(a), (b), (c), and (d) to this meaning claims that could

10:27:3923     have been asserted as of the effective date of the

10:27:4224     agreement.

10:27:4425                  THE COURT:    And your position is that that's
    Case 1:19-cv-00529-MN Document 37-2 Filed 03/06/20 Page 22 of 28 PageID #: 619
                                                                              21


10:27:47   1   clear, but at the very least it raises an issue that can't

10:27:51   2   be determined on a motion to dismiss.       Right?

10:27:53   3                MR. BUKOWSKI:    Correct.    And I would point out,

10:27:55   4   and the Court pointed out that Augustine itself was a

10:28:01   5   summary judgment case, not a case on a motion to dismiss.

10:28:07   6   The Diversified Dynamics case, and I have a copy to hand up

10:28:12   7   if Your Honor would want one.

10:28:15   8                THE COURT:    Sure.

10:28:15   9                MR. BUKOWSKI:    And of the Cook case and I'll

10:28:1710     provide it to counsel.     Diversified Dynamics reversed

10:28:2211     summary judgment, and the Cook case the court denied summary

10:28:2712     judgment.   So those also are summary judgment cases.

10:28:3313                  If I may, Your Honor?

10:28:3514                  THE COURT:    Yes, please.

10:29:1215                  You even gave me your notes.

10:29:1516                  MR. BUKOWSKI:    I did.

10:29:2817                  THE COURT:    Okay.

10:29:2918                  MR. BUKOWSKI:    That's all I have unless the

10:29:3119     Court has further questions, Your Honor.

10:29:3220                  THE COURT:    No, I don't.    Thank you very much.

10:29:4221                  MR. SHEEHAN:    Thank you, Your Honor.       I just

10:29:4322     have a few points, unless the court has questions.

10:29:4623                  The first is one of the statements that

10:29:5024     Mr. Bukowski made is that we're claiming that the A245

10:29:5425     patent is covered by their patent.       That's not our
    Case 1:19-cv-00529-MN Document 37-2 Filed 03/06/20 Page 23 of 28 PageID #: 620
                                                                              22


10:29:57   1   assertion.   Our assertion is that the complaint asserts that

10:30:00   2   the A245 patent is covered by their product so for purposes

10:30:04   3   of this motion the Court should take the complaint, the

10:30:08   4   statements in the complaint as true for purposes of deciding

10:30:11   5   whether that statement, patented technology is false.          I'm

10:30:15   6   not saying that if the case goes forward we would not assert

10:30:18   7   that the A245 is covered by our own patents, but again,

10:30:22   8   that's not an issue for this case.

10:30:25   9                I did not get an opportunity to read either of

10:30:2710     the cases that were cited by Mr. Bukowski other than just

10:30:3211     real briefly.   This Diversified case, I do note in this case

10:30:3712     it does say that the -- this second suit was a suit on a

10:30:4313     different patent and different products.        And so presumably

10:30:4714     reading this case it's dealing with an issue that was not --

10:30:5215     that was not an issue that the parties were aware of at the

10:30:5616     time when they entered into that agreement which would be a

10:30:5917     basis on which to distinguish the Augustine case, except

10:31:0418     when you got language and there are cases that we cited that

10:31:0719     point out that if you got broad language that intends to

10:31:1020     release claims that you're not aware of, any claims between

10:31:1421     the parties, that controls what we have here.         We have broad

10:31:1822     language, for example, accrued, unaccrued, known, unknown

10:31:2323     claims, therefore the release applies to those claims

10:31:2524     whether they knew about them or didn't know about them.

10:31:2725                  THE COURT:    Okay.
    Case 1:19-cv-00529-MN Document 37-2 Filed 03/06/20 Page 24 of 28 PageID #: 621
                                                                              23


10:31:30   1                  MR. BUKOWSKI:   Only very briefly, Your Honor.         I

10:31:34   2   do just want to make it clear for the record that the prior

10:31:38   3   suit did not involve the A245 or the product under the '959

10:31:45   4   patent.   It was a different M2T impeller and a different SPX

10:31:51   5   impeller.    So those were different products.       That's all.

10:31:54   6                  THE COURT:   Okay.   It's your motion, I don't

10:31:57   7   know that you need a last word, but I will give it to you if

10:32:00   8   you want it.

10:32:01   9                  MR. SHEEHAN:    No, Your Honor, I think the cases

10:32:0210     address that issue.

10:32:0311                    THE COURT:   Okay.   So thank you for the

10:32:0512     arguments.    They were helpful to me.

10:32:1113                    Plaintiff's complaint asserts claims for patent

10:32:1314     infringement; unfair competition under the Lanham Act; false

10:32:1515     advertising and false designation of origin under the Lanham

10:32:1916     Act; common law unfair competition; declaratory judgment;

10:32:2317     and unjust enrichment under state law.

10:32:2518                    Defendants have moved pursuit to Rule 12(b)(6)

10:32:2819     to dismiss the Complaint in its entirety for failure to

10:32:3220     state a claim.    The basis of its motion as to all counts is

10:32:3621     the argument that the claims are barred by a settlement

10:32:3622     agreement entered between the parties in 2007.

10:32:3923                    I am going to grant the motion in part and deny

10:32:4324     it in part.

10:32:4425                    When reviewing a motion to dismiss pursuant to
    Case 1:19-cv-00529-MN Document 37-2 Filed 03/06/20 Page 25 of 28 PageID #: 622
                                                                              24


10:32:47   1   Rule 12(b)(6), the Court conducts a two-part analysis.

10:32:51   2   First, the Court separates the factual and legal elements of

10:32:54   3   a claim, accepting "all of the complaint's well-pleaded

10:32:57   4   facts as true, but [disregarding] any legal conclusions."

10:32:57   5   Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir.

10:33:01   6   2009)(citing Ashcroft v. Iqbal, 556 U.S. 662, 678).          Second,

10:33:01   7   the Court determines that whether the facts alleged in the

10:33:04   8   complaint are sufficient to show ... a 'plausible claim for

10:33:08   9   relief.'"   Id. (quoting Iqbal, 556 U.S. at 679).        "The issue

10:33:2310     is not whether a plaintiff will ultimately prevail but

10:33:2611     whether the claimant is entitled to offer evidence in to

10:33:3112     support the claims."    In re Burlington Coat Factory Sec.

10:33:3513     Litig., 114 F.3d 1410, 1420 (3d Cir. 1997)[(quoting Scheuer

10:33:4114     v. Rhoades, 416 U.S. 232, 236 (1974)].        The court may grant

10:33:4315     a motion to dismiss only if, after "accepting all

10:33:4716     well-pleaded allegations in the complaint as true, and

10:33:4917     viewing them in the light most favorable to plaintiff, [the]

10:33:5218     plaintiff is not entitled to relief." [Id.(citations

10:33:5219     omitted.)].

10:33:5420                   Here, we have contract interpretation at issue.

10:33:5721     The release in section 4.1 is broad and includes "any and

10:34:0222     all claims ... whether accrued or unaccrued, known or

10:34:0523     unknown, suspected or unsuspected ... which any of the [M2T]

10:34:0924     Parties has asserted, could have asserted, or could assert

10:34:1225     as of the effective date of [the] Agreement."         It then
    Case 1:19-cv-00529-MN Document 37-2 Filed 03/06/20 Page 26 of 28 PageID #: 623
                                                                              25


10:34:16   1   specifies that this includes "all matters raised in the

10:34:19   2   Lawsuit or any other matter involving, e.g., intellectual

10:34:23   3   property, proprietary rights, or other rights."         The release

10:34:26   4   also specified that it included "any claims concerning SPX

10:34:31   5   impeller design relative to the Lawsuit" and "any current or

10:34:36   6   future claims concerning" listed impellers, including the

10:34:40   7   A245 impeller, and any claims relating to listed patents,

10:34:44   8   including U.S. Patent No. 7,114,844."

10:34:48   9                 [M2T] also released SPX from "any claims

10:34:5210     concerning the SPX Parties' future activities with respect

10:34:5611     to technology of which the M2T Parties knew or could have

10:35:0012     known from provided information or publicly available

10:35:0413     information."

10:35:0514                   Dismissal is proper only if the defendant's

10:35:0815     interpretation is the only reasonable construction as a

10:35:1216     matter of law.   When parties present differing - but

10:35:1517     reasonable - interpretations of a contract term, the Court

10:35:1818     may need to look to extrinsic evidence to understand the

10:35:2119     parties' agreement.    And that cannot proceed on a motion to

10:35:2420     dismiss.

10:35:2521                   As to Count 1 asserting infringement of M2T's

10:35:3022     '959 Patent by SPX's A245 impeller, I am granting the

10:35:3423     motion.    The '959 Patent issued two years before the

10:35:3824     settlement agreement was entered and the A245 impeller was

10:35:4525     known at the time of the agreement - in fact, it was
    Case 1:19-cv-00529-MN Document 37-2 Filed 03/06/20 Page 27 of 28 PageID #: 624
                                                                              26


10:35:46   1   specified in the release.

10:35:48   2                Similarly, as to Count 5, seeking declaratory

10:35:52   3   judgment as to the invalidity of SPX's '844 Patent,

10:35:56   4   Plaintiff has conceded that this count should be dismissed,

10:36:00   5   and I am granting the motion.      The patent issued prior to

10:36:04   6   the settlement agreement.     The declaration at issue and the

10:36:08   7   inventorship of that patent was known prior to the

10:36:10   8   settlement agreement, and the patent clearly falls within

10:36:13   9   the release language under any reasonable interpretation.

10:36:1610                  As to the other counts, I am denying the motion.

10:36:1911     Both parties have presented me with reasonable

10:36:2112     interpretations of the settlement agreement as to how it

10:36:2413     applies to those counts - including with regard to the

10:36:2714     release language in section 4.1.      I cannot resolve those

10:36:3215     issues on a motion to dismiss.      And thus, I will deny the

10:36:3616     motion.

10:36:3617                  To the extent that I have granted the motion, I

10:36:3818     will do so without prejudice so that if things change as

10:36:4319     Plaintiff suggested, its suggestion that it would have the

10:36:4320     right to assert defenses if Defendant asserts certain

10:36:5121     counterclaims, for example, and Plaintiff comes up with

10:36:5122     facts sufficient to meet a pleading standard, it may attempt

10:36:5523     to replead the dismissed counts.

10:36:5724                  Is there anything else that we need to address

10:36:5925     today?
    Case 1:19-cv-00529-MN Document 37-2 Filed 03/06/20 Page 28 of 28 PageID #: 625
                                                                              27


10:37:03   1                  MR. BUKOWSKI:   No, Your Honor.

10:37:06   2                  MR. SHEEHAN:    Your Honor, we also had a claim

10:37:08   3   for attorney's fees in our motion.

10:37:10   4                  THE COURT:   Yes.   I'm going to deny that.

10:37:12   5                  MR. SHEEHAN:    Thank you, Your Honor.

10:37:16   6                  THE COURT:   Any other issues?

10:37:21   7                  MR. BUKOWSKI:   I guess the only other issue,

10:37:23   8   Your Honor, as the Court may recall, we had submitted a

10:37:27   9   stipulation to postpone taking discovery for several weeks

10:37:3210     after today.    In light of the Court ruling on the pending

10:37:3611     motion today, and I don't know if counsel would agree that

10:37:4012     we could commence discovery on the remaining claims.

10:37:4413                    THE COURT:   Why don't you guys discuss that.          It

10:37:4614     doesn't seem like it's ripe for me to deal with.         You guys

10:37:5015     can discuss it and work something out.

10:37:5216                    MR. BUKOWSKI:   Very good, Your Honor.

       17

       18                   I hereby certify the foregoing is a true and
               accurate transcript from my stenographic notes in the proceeding.
       19

       20                                            /s/ Dale C. Hawkins
                                                   Official Court Reporter
       21                                              U.S. District Court

       22

       23

       24

       25
